DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are pending.

Claim Objections
Claim 18 is objected to because of the following informalities:  the limitation “corn heigh” should read “corn height”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet-Kerestedjian in view of Briquet-Kerestedjian (US 2017/0303470) hereinafter Briquet-Kerestedjian ‘470. All reference is to Briquet-Kerestedjian unless indicated otherwise.

Regarding Claim 1 (Currently Amended), Briquet-Kerestedjian teaches a corn detasseling apparatus, comprising:
a chassis [fig. 1 @31];
a head [fig. 1 @3], the head supporting a plurality [¶0034, “represented in FIG. 2, the system thus comprises two tool-carrying arms that can be loaded via a connection member on a same handling arm of the agricultural vehicle. Of course, the invention is not limited by the number of tool-carrying arms that can be loaded together on a same handling arm”] of row units [construed as a connection member 4, two tool carrying arms 1 connected to the connection member 4 and the tool 0 connected to each tool-carrying arm], each of the row units comprising: 
a puller or cutter [fig. 1 @O];
a height adjustment assembly [fig. 1 @15] for independently adjusting vertical position of the row unit to maintain the puller or cutter at a predetermined height [¶0037, “A cylinder 15 is mounted between the rear vertical post 11 and the connection post 14, and provides means for pivotably adjusting the connection post 14 with respect to the rear vertical post 11, the height of the front end of the connection post 15, and hence the height of the front vertical post 12 and of the agricultural tool O”] relative to corn plants being engaged [fig. 3 illustrates plant height relative to cutter O];
an optical sensing assembly [fig. 3 @2] associated with each of the row units [¶0039, “A plant height measuring sensor 2 capable of making the height measurement of the plants present in a crop row is provided”] for sensing a top of corn plants [¶0050, “This sensor has the advantage of providing several measurement modes, to provide different indications as the first  obstructed beam, the last established beam, the total number of obstructed beams, etc. The mode marking the last obstructed beam can be favoured because it enables the plant profile to be obtained by locating the maximum plant height using the light curtain. Thus, in one embodiment of the invention, the height measuring sensor is configured to perform a straight scanning along which all the beams between a light source and a photoreceptor facing each other are scanned in turn from the beam closest to the ground, and to provide an indication relating to the last blocked beam”]
Briquet-Kerestedjian does not teach the optical sensing assembly comprising: an upper first photoelectric sensor sensing presence of a corn plant at a height of the first photoelectric sensor; a lower second photoelectric sensor sensing presence of a corn plant at a height of the second photoelectric sensor, the height of the first photoelectric sensor being above the height of the second photoelectric sensor; a processor for receiving and storing detasseling data from the first photoelectric sensor and from the second photoelectric sensor and controlling the height adjustment assembly
Briquet-Kerestedjian ‘470 teaches an optical sensing assembly [fig. 1 @E and R] comprising: 
an upper first photoelectric sensor [fig. 1 @S2] sensing presence of a corn plant at a height of the first photoelectric sensor [¶0044, “This sensor has the advantage of proposing several measuring modes, in order to provide different indications such as the first beam obstructed, the last beam established, the total number of beams obstructed, etc. The mode that detects the last beam obstructed can be favoured since it makes it possible to obtain the profile of the plant by locating the maximum height of the plant using the light screen”];
a lower second photoelectric sensor [fig. 1 @S1] sensing presence of a corn plant at a height of the second photoelectric sensor [¶0044], 
the height of the first photoelectric sensor being above the height of the second photoelectric sensor [fig. 1 illustrates the claimed structure];
a processor for receiving and storing detasseling data from the first photoelectric sensor and from the second photoelectric sensor and controlling the height adjustment assembly [¶0062, “the system according to the invention can furthermore include a memory in which the measurements made by the height measuring sensor are recorded, and the calculator can be configured to provide the control set point for the height of the arm based on measurements previously recorded in the memory”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate an optical sensor comprising a plurality of photoelectric sensors configured to sense the height of a corm plant and store the sensed data to control the height of a cutter, as taught by Briquet-Kerestedjian ‘470, into the optical sensor of the corn detasseling apparatus taught by Briquet-Kerestedjian in order to improve the precision the calculated cutting height by increasing the number of vertical sensors (Briquet-Kerestedjian ‘470: ¶0019).  

Regarding Claim 2 (Previously Presented), Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 teaches the corn detasseling apparatus according to Claim 1, wherein 
each of the row units [fig. 1 @4] comprises two [¶0038, “ two tool-carrying arms can be mounted to the connection member 4, wherein this latter can take the form of a connection bar mounted to the lower end of the front vertical post 32 of the handling arm 3. Both tool-carrying arms are more precisely arranged on the connection member 4 such that the tools carried by each of the tool-carrying arms can provide cutting or pulling of two adjacent rows”] pullers or cutters [¶0032 teaches tool O can be a puller or a cutter]

Regarding Claim 3 (Previously Presented), Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 teaches the corn detasseling apparatus according to Claim 1, wherein 
each of the row units  comprises an opposed aligned sender and receiver pair of the first photoelectric sensors [Briquet-Kerestedjian ‘470: fig. 1 @S2 and R ¶0040 teaches emitters and receivers are aligned vertically] and 
an opposed aligned sender and receiver pair of the second photoelectric sensors [Briquet-Kerestedjian ‘470: fig. 1 @S1 and R ¶0040 teaches emitters and receivers are aligned vertically].

Regarding Claim 4 (Currently Amended), Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 teaches the corn detasseling apparatus according to Claim 1, wherein 
the opposed aligned pair of the first photoelectric sensors and the opposed aligned pair of the second photoelectric sensors include a sender spaced laterally outward from a first side of the row unit [fig. 7 @200] and a receiver spaced laterally outward from a second side of the row unit [Briquet-Kerestedjian: fig. 1 illustrates the claimed structure].

Regarding Claim 6 (Previously Presented), Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 teaches the corn detasseling apparatus according to Claim 1, wherein 
the puller and the cutter are interchangeably mountable [¶0032, “The agricultural tool O is typically a cutting tool (for example a cutter cutting tool) or a pulling tool (for example with tires or rolls) for plants”].

Regarding Claim 8 (Previously Presented), Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 teaches the corn detasseling apparatus according to Claim 1,
wherein the head [fig. 1 @3] includes a first height adjustment [fig. 1 @35] for raising and lowering the head

Regarding Claim 9 (Currently Amended) Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 teaches the detasseling apparatus according to Claim 8, wherein 
each of the row units [fig. 1 @1] comprises a second height adjustment [fig. 1 @15] for raising and lowering each of the row units [fig. 1 @15 raises and lowers each tool-carrying arm and the tool O attached to each tool carrying arm].

Regarding Claim 10 (Previously Presented), Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 teaches the corn detasseling apparatus according to Claim 1, further comprising a support assembly and a plurality of sensors for controlling position of the head and the row unit and acquiring data on the position of the head and row unit, comprising: 
a linkage [fig. 1 @35] changing elevation of the head [fig. 1 @3] and 
a position sensor [fig. 3 @C and Cylinder elongation sensor taught by ¶0071] determining [¶0071 teaches calculation of hE] height of the head [fig. 3 @hE]; 
a row unit linear actuator [fig. 1 @15] and 
a row unit position sensor [¶0074, “Once the maize height is determined for each row, the calculator determines the setpoints for controlling the arms for each row, which consists in determining, for each row, the tool height habsolute tools for the tool-carrying arm 1, and the height hE of the front end of the connection post 33 of the handling arm 3”] determining a height of the row unit relative to the head [fig. 3 @hE -fig. 3 @habsolute tool].

Regarding Claim 12 (Previously Presented), Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 teaches the corn detasseling apparatus according to Claim 1, wherein the processor comprises
 storage [¶0089, “the system according to the invention can further comprise a memory in which the measurements made by the height measuring sensor are recorded”], display and/or transmission of the following information for each cutting assembly for data selected from the group consisting of: crop height prior to cutting [¶0039, “A plant height measuring sensor 2 capable of making the height measurement of the plants present in a crop row is provided”]; overall crop height after cutting; cut depth; crop height during pulling; location [alternative limitations not addressed].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 and Morin (US 5,014,503). All reference is to Briquet-Kerestedjian unless indicated otherwise.

Regarding Claim 5 (Currently Amended), Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 teaches the corn detasseling apparatus according to Claim 1
Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 does not teach guides spaced forward of the puller or cutter along a direction of travel for guiding corn plants to the puller or cutter
Morin teaches guides [fig. 6 @18] spaced forward of the puller or cutter [fig. 6 @1] along a direction of travel for guiding corn plants to the puller or cutter [col. 2 lines 55-60, “The function of these guides is to straighten the seedling, which would have pushed obliquely in its row on a transversal plane. This makes it possible to guarantee that it will be possible to introduce its panicle into slot 3 of the corresponding head”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a mechanical guide in front of the cutter, as taught by Morin, into the corn detasseling apparatus taught by Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 in order to guarantee that it will be possible to introduce its panicle into slot 3 of the corresponding head (Morin: col. 2 lines 55-60).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 and Bray (US 4,219,991). All reference is to Briquet-Kerestedjian unless indicated otherwise.

Regarding Claim 7 (Previously Presented) Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 teaches the corn detasseling apparatus according to Claim 6
Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 does not teach the puller comprises a pair of opposed rotating wheels configured for severing a corn plant as the corn plant passes between the rotating wheels
Bray teaches a puller [fig. 4] comprises a pair of opposed rotating wheels [fig. 4 @16 and 17] configured for severing a corn plant as the corn plant passes between the rotating wheels [col. 6 lines 14-17, “The force exerted by spring 48 should be sufficient to assure secure gripping of tassels by the nip 19, and preferably is great enough to effect slight flattening of the treads of opposed tires as shown at 54 in FIGS. 4 and 5”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a puller, as taught by Bray, into the corn detasseling apparatus taught by Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 in order to minimize damage the plant leaves and stalks and improve the gripping of tassels at the nip 18 of the rollers (Bray: col. 1 lines 35-42 and  col. 4 lines 7-10).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 and Shearer (US 2021/0137006). All reference is to Briquet-Kerestedjian unless indicated otherwise.

Regarding Claim 11 (Previously Presented), Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 teaches the corn detasseling apparatus according to Claim 1, 
Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 does not teach a cab and operator interactive controls and displays
Shearer teaches a cab [fig. 1 @13] and operator interactive controls [¶0137, “n instruction can be provided to the combine either directly to the combine control systems or to the operator to lower the reel so that the reel bats our position immediately adjacent the cutter bar the lift the downed crop over the cutter bar”] and displays [fig. 1 @901]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a cab, information displays and interactive controls for an operator, as taught by Shearer, into the corn detasseling apparatus taught by Briquet-Kerestedjian in view of Briquet-Kerestedjian ‘470 in order to protect the operator from the environment and provide the means for the operator to monitor and control the apparatus while protected from the environment.

Claims 13-14, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet-Kerestedjian in view of Gunda (US 2021/0000010). All reference is to Briquet-Kerestedjian unless indicated otherwise.

Regarding Claim 13 (Currently Amended), Briquet-Kerestedjian teaches a method for controlling, recording and displaying corn detasseling operations with a detasseling apparatus comprising a chassis [fig. 1 @31], head [fig. 1 @3] and a plurality of pulling or cutting assemblies [¶0034 and fig. @O], a corn height sensor for each of the cutting assemblies [fig. 1 @2] the method comprising;
setting an initial height of the head [¶0094” In one embodiment, the calculator is configured to determine a setpoint for controlling an arm from the average of said measurements previously made by the height measuring sensor over a predetermined distance dEch];
entering a field and traveling along rows of corn [¶0095 teaches measuring maize height and ¶0087 teaches measuring by moving through corn rows];
sensing a height of corn with the corn height sensor for each of the cutting assemblies [¶0072, “The height measuring sensor 2 sends back a voltage Usensor between Uno-load sensor, the no-load sensor voltage, and Umax sensor, the maximum sensor voltage (10V for the sensor used), proportional to the height of the last beam obstructed by maize. The relative maize height hrelative maize by virtue of the formula”], each of the pulling or cutting assemblies raising or lowering in response to a sensed height of corn [¶0076, ”determine the setpoint for controlling each of the tool-carrying arms from height measurements of plants present in the row associated with the tool-carrying arm”] from the associated corn height sensor to maintain the pulling or cutting assembly at a height to remove tassels [¶0084, “The purpose of cutter cutting is to clear the view onto the row by cutting just enough leaves and panicles such that the latter can still regrow thereafter”] and minimize leaf removal
Briquet-Kerestedjian does not teach the detasseling apparatus comprising a location instrument
Gunda teaches a detasseling apparatus comprising a location instrument [¶0029, “The processor 68 compiles all of the sensed attributes as well as data regarding vehicle speed and data from a global positioning system (GPS) and generates one or more maps of the crop including information related to a density of the crop and a thickness of the crop”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a GPS system, as taught by Gunda, into the method taught by Briquet-Kerestedjian in order to generate geo accurate crop maps (Gunda: ¶0029).

Regarding Claim 14 (Previously Presented), Briquet-Kerestedjian in view of Gunda teaches the method according to Claim 13, further comprising 
collecting data from the detasseling operation and saving the data [¶0089, “the system according to the invention can further comprise a memory in which the measurements made by the height measuring sensor are recorded”].

Regarding Claim 18 (Currently Amended) Briquet-Kerestedjian teaches a method for managing operations for seed corn with a detasseling apparatus comprising a chassis, a head and a plurality of pulling or cutting assemblies, a corn height sensor for each of the cutting assemblies; the method comprising;
sensing a height of the corn plant with the corn height sensor for one of the cutting assemblies [¶0015, “determine a setpoint for controlling the at least one tool-carrying arm from measurements made by the plant height measuring sensor”], 
cutting a portion of a top of the corn plant using the height sensed to produce a cut corn plant [¶0095, “the average maize height is calculated. The setpoint which is sent is then equal to this average height from which a height hOffset which depends on the variety cut can be subtracted. This strategy has the advantage of including voids between two plants. It is intended to be used for cutter cutting.”]
determining the height of the cut corn plant [¶0095 teaches determining a setpoint which is the average measured maize height minus an offset distance based on the maize variety which is the calculated height of the cut maize]; 
collecting and storing information related to the corn plant and the cut corn plant during cutting for managing detasseling operations and other agricultural operations on the seed corn [¶0089, “Thus, the system according to the invention can further comprise a memory in which the measurements made by the height measuring sensor are recorded, and the calculator can be configured to provide the control setpoints based on measurements previously recorded in the memory and corresponding to the acquisitions relating to plants found over a distance dEch upstream of the current position of the tool(s)”]
Briquet-Kerestedjian does not teach a location instrument determining a location of the corn plant; 
Gunda teaches a location instrument [¶0029, “The processor 68 compiles all of the sensed attributes as well as data regarding vehicle speed and data from a global positioning system (GPS) and generates one or more maps of the crop including information related to a density of the crop and a thickness of the crop”] determining a location of the corn plant [¶0029, “the one or more generated map also include information related to an overall height of the crop, the first height H1 of the top portion of a group of stalks, and the second height H2 of the bottom portion of a group of stalks”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a GPS system, as taught by Gunda, into the method taught by Briquet-Kerestedjian in order to generate crop maps including details of corn plant height (Gunda: ¶0029).

Regarding Claim 19 (Currently Amended), Briquet-Kerestedjian in view of Gunda teaches the method according to Claim 18, further comprising 
performing tassel pulling with a detasseler, the tassel pulling comprising [¶0084 and ¶0085 teaches performing a cutting operation to remove the panicle then a pulling operation to remove all regrown panicles]:
sensing the height of the cut corn plant [¶0097, “This embodiment corresponds to a so-called “maximum” strategy according to which for the dEch acquisitions, the maximum height is marked from the maize heights on this sample. The setpoint which is sent is then equal to this maximum height from which a height hOffset which depends on the variety being cut can be subtracted. This strategy is rather intended to roll pulling”];
collecting and storing information related to the cut corn plant during pulling for managing detasseling operations and other agricultural operations on the seed corn [¶0089, “Thus, the system according to the invention can further comprise a memory in which the measurements made by the height measuring sensor are recorded, and the calculator can be configured to provide the control setpoints based on measurements previously recorded in the memory and corresponding to the acquisitions relating to plants found over a distance dEch upstream of the current position of the tool(s)”].

Regarding Claim 21 (Previously Presented), Briquet-Kerestedjian in view of Gunda teaches the method according to Claim 18, further comprising 
using the information collected [¶0089], “Thus, the system according to the invention can further comprise a memory in which the measurements made by the height measuring sensor are recorded, and the calculator can be configured to provide the control setpoints based on measurements previously recorded in the memory and corresponding to the acquisitions relating to plants found over a distance dEch upstream of the current position of the tool(s)”] and making real time adjustments to the detasseling operations based on the information collected  [¶0087, “the setpoint to be sent to the actuators of the cylinders 15, 35 at an instant t is not calculated thanks to the acquisition of the sensor at the same instant t but thanks to the prior acquisitions. Thus, the acquisitions are stored step by step and then the setpoint is calculated from a small sample of acquisitions, the first acquisition being located at a distance dOffset from the current acquisition. The setpoint is then calculated from the acquisitions included on a distance dEch and which correspond to the acquisitions of plants currently located at the tools”].

Claims 15-17 , 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet-Kerestedjian in view of Gunda and Hashimoto (US 2018/0014463). All reference is to Briquet-Kerestedjian unless indicated otherwise.

Regarding Claim 15 (Previously Presented), Briquet-Kerestedjian in view of Gunda teaches the method according to Claim 13 
Briquet-Kerestedjian in view of Gunda does not teach transmitting the data to a central control
Hashimoto teaches transmitting data to a central control [¶0054, “central controller 34 can be communicatively connectable to a remote server network 212, e.g., a local area network (LAN) or a wide area network (WAN), via a wired or wireless link. Accordingly, the central controller 34 can communicate with the remote server network 212 to upload and/or download data, information, algorithms, software programs, and/or receive operational commands”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the method steps necessary to transmit data to a central control, as taught by Hashimoto, into the method taught by Briquet-Kerestedjian in view of Gunda in order to store data in a manner that it can be shared and further processed to access the crop condition. 

Regarding Claim 16 (Previously Presented), Briquet-Kerestedjian in view of Gunda teaches the method according to Claim 13
Briquet-Kerestedjian in view of Gunda does not teach displaying real time information to the operator 
Hashimoto teaches displaying real time information to the operator  [¶0053, “display 206 for displaying such things as information, data and/or graphical representations, and at least one user interface device 208 such as a keyboard, mouse, stylus, and/or an interactive touch-screen on the display 206. The user interface 208 is structured and operable to allow a user of the system 10 to input control data and information and retrieve operation status data and information regarding the operation of the system 10”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the method steps necessary to display real time information to an operator, as taught by Hashimoto, into the method taught by Briquet-Kerestedjian in view of Gunda in order to provide the operator with information regarding the agricultural operation quickly enough to allow the operator make any necessary control inputs. 

Regarding Claim 17 (Previously Presented), Briquet-Kerestedjian in view of Gunda and Hashimoto teaches the method according to Claim 16, further comprising 
using the information collected [¶0015, “measurements made by the plant height measuring sensor”] and 
making real time adjustments to the detasseling operations [¶0015, “the calculator is further configured to determine a setpoint for controlling the handling arm enabling the tool-carrying arm to be raised or lowered from measurements made by the plant height measuring sensor”].

Regarding Claim 20 (Previously Presented), Briquet-Kerestedjian in view of Gunda teaches the method according to Claim 18 
Briquet-Kerestedjian in view of Gunda does not teach transmitting data from a plurality of distinct detasseling operations to a central control 
Hashimoto teaches transmitting data from a plurality of distinct detasseling operations to a central control [¶0058-¶0060 teach a variety of detasseling data transmitted as part of a smart system].

Regarding Claim 22 (Previously Presented), Briquet-Kerestedjian in view of Gunda teaches the method according to Claim 18
Briquet-Kerestedjian in view of Gunda does not teach information collected is used for managing at least one operation selected from the group consisting of: fertilization; application of herbicides; application of pesticides, irrigation; harvest 
Hashimoto teaches information collected is used for managing at least one operation selected from the group consisting of: fertilization; application of herbicides; application of pesticides, irrigation; harvest [¶0055, “the mobile detasseling system 10 can additionally include various treatment and solution applicators, and other robotic appendages mounted or connected to the mobile platform 16 for obtaining various data to be analyzed and carrying out any determined course of action … For example, in various embodiments the robotic appendages can comprise one or more robotic articulating arms having interchangeable tools removably connectable to a distal end thereof for collecting plant, air and/or soil samples and/or carrying out the determined course(s) of action. The interchangeable tools can include such things as a claw for grasping plants, a hypodermic needle injecting plants with a solution (e.g., an infestation solution)”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the method steps for a plurality of crop related operations, as taught by Hashimoto, into the method taught by Briquet-Kerestedjian in view of Gunda in order to increase the utility of the detasseling apparatus by adding operations that take advantage of the height sensing and implement control capability used in the detasseling operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694